Citation Nr: 0127727	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  98-05 171A	)	DATE
		)
		)


THE ISSUE

Whether a July 9, 1991 Board of Veterans' Appeals decision, 
denying a compensable evaluation for tinnitus, should be 
revised or reversed on the grounds of clear and unmistakable 
error.  



REPRESENTATION

Moving party represented by:  Robert A. Laughlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The moving party had active service from August 1963 to 
August 1965.  

This matter comes before the Board of Veteran's Appeals 
(Board) as an original action on a motion to revise or 
reverse a July 9, 1991 Board decision on the basis of alleged 
clear and unmistakable error (CUE) in that decision.  

This matter was previously before the Board in April 2000 at 
which time a Board decision held that there was no CUE in a 
July 1991 Board decision which denied a compensable rating 
for tinnitus.  The April 2000 Board decision was appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 Joint Motion for Remand and Stay 
of Proceedings the parties on appeal agreed that the matter 
should be remanded to the Board to address the application of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5105, 5106, 5107 
(West Supp. 2001)).  Based on that Joint Motion, the Court 
entered an Order vacating the April 2000 Board decision and 
remanding the case to the Board for compliance with the Joint 
Motion.  


FINDINGS OF FACT

The July 9, 1991, Board decision denying a compensable rating 
for service-connected tinnitus was reasonably supported by 
the evidence of record and correctly applied existing law and 
regulations.  


CONCLUSION OF LAW

The July 9, 1991 Board decision denying a compensable rating 
for tinnitus did not contain CUE.  38 U.S.C.A. §§ 5109A, 7111 
(West Supp. 2001); 38 C.F.R. §§ 4.31, 4.87a, 4.124a, 4.132, 
Diagnostic Codes 6260, 8046, 9305 (2000); 38 C.F.R. 
§§ 20.1401-1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the moving party's original claim for service 
connection for tinnitus was received on July 21, 1989.  A May 
1990 rating action granted service connection for tinnitus 
and assigned a noncompensable rating under 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260, effective the date of receipt of 
that original claim.  The moving party appealed the 
assignment of a noncompensable rating and testified at a 
Department of Veterans Affairs (VA) Regional Office (RO) 
hearing in December 1990.  A July 1991 Board decision denied 
entitlement to a compensable rating for tinnitus.  

Subsequently, a November 1998 rating action granted a 10 
percent rating for tinnitus, effective March 31, 1998, (date 
of receipt of claim) which was also the date of receipt of 
evidence in the form of a private physician's statement 
opining that the moving party's "tinnitus is related to 
noise exposure he suffered while in the service.  The noise 
he was exposed to could cause acoustic trauma."  

The moving party now claims that there was CUE in the 1991 
Board decision.  If so, the effect would be to revise or 
reverse that decision and award a 10 percent rating 
retroactively to the date of receipt of the original claim on 
July 21, 1989 (almost 9 years prior to the current effective 
date).  See 38 C.F.R. § 20.1406 (2000) (Effect of revision; 
discontinuance or reduction of benefits).  See also VAOGCPREC 
68-91 holding that if evidence supports a finding of 
disability, failure to assign the minimum schedular rating is 
CUE, warranting retroactive revision.  



Law and Regulations on CUE in a Board decision

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West Supp. 2001); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2000).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
and (c) (West Supp. 2001).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2000). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2000).  CUE does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2000).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2000).  
Further, 38 C.F.R. § 20.1411(a) (2000) provides that the 
doctrine of the favorable resolution of reasonable doubt is 
not applicable in determinations of whether a prior Board 
decision contains CUE.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2000).  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) 
(2000). 

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
Court in Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Crippen v. 
Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. 
App. 166 (1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in 
Disabled American Veterans, et. al, v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 20.1404(b), in conjunction with § 20.1409(c), operated to 
prevent Board review of any CUE claim that is the subject of 
a motion that is denied for failure to comply with the filing 
and pleading requirements of 38 C.F.R. § 20.1404(b).  This 
was contrary to the requirement of 38 U.S.C. § 7111(e) that a 
CUE claim "shall be decided by the Board on the merits."  
Thus, 38 C.F.R. § 1404(b) was invalid.  

Inapplicability of VCAA

The Joint Motion requires that the application of the VCAA to 
the instant case be addressed.  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 it was held that neither of these 
statements constitute binding law inasmuch as each statement 
was contrary to prior holding of the Federal Circuit which 
had not been overruled.  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, et. 
al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos v. 
West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
and those that are potentially applicable herein are 
effective November 9, 2000.  

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001) it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of VCAA enactment.  It was further 
noted that at oral argument VA conceded that the VCAA 
potentially applied to all claimants, contrary to the 
assertion in the brief on appeal in which the Court was asked 
to find that claims of CUE (and claims for accrued benefits) 
did not fall within the VCAA provisions.  Holliday v. 
Principi, 14 Vet. App. 280, 288 (2001).  However, the Court 
did not specifically rule that CUE claims were covered by the 
VCAA since "it may not determine VCAA applicability or 
inapplicability in the first instance."  Holliday v. 
Principi, 14 Vet. App. 280, 286 (2001).  

"'CUE claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decisions."  Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  CUE adjudications are governed by Parts IV and V of 
Title 38, United States Code governing procedure and not by 
Parts II and II governing benefits available under laws 
administered by VA.  CUE is a procedural device for reversal 
or revision of a final RO or Board decision and not a claim 
for VA benefits under Parts II and II of 38 United States 
Code.  Rather, it is a collateral attack on a final decision 
pursuant to either 38 U.S.C.A. § 5109A (West Supp. 2001) (as 
to CUE in RO decisions) of Part IV, or 38 U.S.C.A. § 7111 
(West Supp. 2001) (in Parts IV and V, respectively, of Title 
38, United States Code).  

Section 2 of the VCAA adds a new section 5100 to title 31 of 
the United States Code and defines the term "claimant," for 
purposes of chapter 51 of title 38, as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  Section 3 of the 
VCAA reaffirms, clarifies, and arguably expands the 
Secretary's duties to notify and assist "claimants" in the 
development of their claims.  VCAA § 3 (to be codified at 
38 U.S.C. §§ 5102, 5103, and 5103A).  However, a "request [] 
for revision [] of a previous decision" on the basis of CUE 
is not an "application" or "claim for any [VA] benefit under 
the laws administered by the Secretary" for purposes of 
chapter 51 of title 38 and, thus, a "claimant" as defined by 
38 U.S.C. § 5100 includes a person applying for or seeking 
benefits under part II or III of title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant sections 5109A and 7111.  Livesay v. 
Principi, No. 00-51, slip op. (U.S. Vet. App. Aug. 30, 2001).  

The recently promulgated VA regulations regarding allegations 
of CUE in final BVA decisions further support this 
distinction.  See generally 38 C.F.R. §§ 20.1400-20.1411 
(2001).  These rules make it patently clear that several of 
the provisions of title 38 generally applicable to the 
adjudication of VA benefits claims are not for application in 
Board CUE motions.  First, 38 C.F.R. § 20.1411(a) (2001) 
states that motions filed under that subpart "are not subject 
to the provisions of part 19 of [title 38] or this part 20 
which relate to the processing and disposition of appeals" 
and that regulation also makes clear that "the benefit of the 
doubt rule" does not apply to the Board's decision on a CUE 
motion.  Board decisions on CUE motions are not subject to 
reopening on the grounds of new and material evidence.   
38 C.F.R. § 20.1411(b) (2001).  Additionally, 38 C.F.R. 
§ 20.1411(c)-(d) (2001) expressly state that "a motion under 
this subpart is not an application for benefits subject to 
any duty associated with 38 U.S.C. 5103(a)" and that "a 
motion under this subpart is not a claim for benefits subject 
to the requirements and duties associated with 38 U.S.C. 
5107(a)."  These rules were enacted before the VCAA and apply 
to 38 U.S.C.A. §§ 5103 and 5107 as they existed prior to the 
VCAA.  See DAV, 234 F.3d at 704 ("a CUE claim is unique and, 
thus, should not be governed by statutes such as 38 U.S.C. 
§§ 5103(a) and 5107(a) which apply to regular claims for 
benefits.").  However, there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Generally see Livesay v. Principi, No. 00-51, 
slip op. (U.S. Vet. App. Aug. 30, 2001).  

Consideration of New Evidence

The Joint Motion stated, citing Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999) (per curiam order), that the moving 
party was "entitled to submit additional evidence and 
argument on remand."  In a July 20, 2001 letter from the 
Office of the Board's Chief Counsel to the moving party's 
attorney it was stated that "[a]s provided in the Court's 
order, you may submit additional argument and evidence in 
support of the appeal."  It was also stated that any 
additional evidenced should be accompanied by a waiver of the 
RO's initial consideration of such evidence, citing 38 C.F.R. 
§ 20.1304(c), otherwise the additional evidence would be 
referred to the RO for initial review and preparation of a 
supplemental statement of the case.  

38 C.F.R. § 20.1405(d) (2000) provides that a "decision on a 
motion under this subpart shall be made by the Board.  There 
shall be no referral of the matter to any adjudicative or 
hearing official acting on behalf of the Secretary for the 
purpose of deciding the motion" (but see 38 C.F.R. 
§ 20.1405(e) which provides that the matter may be referred, 
subject to 38 C.F.R. § 20.1405(b), to the RO to ensure 
completeness of the record [for example, to obtain VA records 
as to a Board decision issued on or after July 21, 1992] and 
38 C.F.R. § 20.1409(b) that such a referral is not a final 
Board decision).  Moreover, a referral of any new evidence to 
the RO for initial consideration, as stated in the July 20, 
2001 letter, suggests that the RO has the authority to decide 
whether there was CUE in a prior and final Board decision, 
which is a power that the RO does not possess.  "As the 
Federal Circuit said in Smith [v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994)] and as set forth in [VAOGCPREC 14-95] an RO must 
not be placed in the anomalous position of reviewing the 
decision of the BVA, a superior tribunal."  Donovan v. 
Gober, 10 Vet. App. 404, 409 (1997).  

As stated above and despite the invitation to submit new 
evidence, this motion must be decided on the basis of the 
evidence on file at the time of the 1991 Board decision.  Any 
new or additional evidence may not be considered in 
determining whether there was CUE in the 1991 Board decision.  
Further, 38 C.F.R. § 20.1304(c) (2000) applies to the 
procedures involved in appeals initiated from an RO decision; 
whereas, 38 C.F.R. § 20.1400 - 20.1411 (2000) are the 
regulations governing the procedure for the adjudication of 
motions to revise or reverse Board decisions on the basis of 
alleged CUE.  These regulations do not provide for remand of 
a case to the RO.  Indeed, 38 U.S.C.A. § 7111(e) (West Supp. 
2001) provides that a request for revision of a Board based 
on CUE "shall be submitted directly to the Board and shall 
be decided by the Board on the merits, without referral to 
any adjudicative or hearing official acting on behalf of the 
Secretary."  

38 C.F.R. § 20.1402 (2000) provides that "[m]otions filed 
under this subpart are not appeals and, except as otherwise 
provided, are not subject to the provisions of part 19 of 
this title or this part 20 which relate to the processing and 
disposition of appeals."  Also, 38 C.F.R. § 20.1405(b) 
(2000) provides that "[n]o new evidence will be considered 
in connection with the disposition of the motion.  Material 
included in the record on the basis of [§ 20.1406(b)(2)] is 
not considered new evidence."  However, § 20.1403(b)(2) is a 
special provision applying only to Board decisions issued on 
or after July 21, 1992, the date of the decision by the Court 
in Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
records are deemed to be constructively in the possession of 
VA adjudicators and must be obtained for a merits 
adjudication).  

After the 1991 Board decision, the moving party submitted 
additional evidence.  However this additional evidence may 
not be considered in determining whether there was CUE in the 
1991 Board.  

Following the July 20, 2001 letter, the moving party's 
attorney responded by letter of July 23, 2001 that there was 
"no further evidence or argument to submit.  Please 
readjudicate [the moving party's] case giving due 
consideration to the new requirements under the VCAA."  
Also, in August 1999, the moving party's attorney was 
informed that he could review the claims file before 
adjudication of the motion for revision but no such request 
was made.  

Accordingly, the Board will now address the merits of the 
motion.  

Merits

The July 1991 Board decision made a Finding of Fact that: 

Persistent tinnitus is not the result of acoustic 
trauma, a concussion, or head trauma in service.

The Board, in July 1991, then made the following 
Conclusion of Law: 

The schedular criteria for a compensable 
evaluation for tinnitus have not been met.  (38 
U.S.C. 355, 3007; 38 C.F.R. 4.31, Part 4, Code 
6260).  

The Board in 1991 determined that the claim was "well 
grounded" and although the requirement of the submission of 
a well grounded claim no longer exists, having been 
eliminated by the VCAA, there was no error in so finding.  

The service medical records (SMRs) are negative for head 
trauma, concussion, acoustic trauma, and tinnitus except that 
on July 12, 1965 the moving party complained of ringing in 
his ears of one-week duration.  It was reported that "[e]xam 
reveals no trauma to the ears, there is no vertigo, no loss 
of hearing.  This ringing is not affected by any change in 
position."  

In the original July 1989 claim the moving party stated that 
he had struck his head on a brick wall in 1964 and had had a 
hearing loss and tinnitus in 1965.  

Private clinical records on file in 1991 reflected complaints 
of tinnitus in September and October 1965, with a notation in 
September 1965 that it was of 3 months duration.  Similarly, 
there were complaints in March 1966 and July 1968, with the 
March 1966 notation indicating that he had had the tinnitus 
since July 1965 while in service.  

On VA ear, nose, and throat examination in October 1989 it 
was reported that the moving party had been in an artillery 
unit but was not around a lot of high intensity noise.  

On VA neurology examination in October 1989 the moving party 
reported that during service he had worked as a medic.  He 
related that in 1964 he had fallen and been rendered 
unconscious and had been taken to a local hospital.  He 
reported having developed tinnitus in 1965 but denied having 
vertigo, paralysis, weakness, loss of coordination, and 
numbness of his limbs.  His major problem was tinnitus.  
After an examination the examiner reported that there was:  

[n]ot commonly a relationship between tinnitus and 
head injury unless there are other injuries to 
local brainstem structures.  Therefore, I do not 
feel that the tinnitus about which this patient is 
complaining is related to his head injury but it 
may be related to noise pollution that he may have 
suffered while in the service in which case I 
think he needs to have an audiogram done to see if 
that is a possibility.  

A VA audiometry study was conducted in December 1989.  The 
report notes "[s]pent 13 months at generators - in radar 
location."  A January 1990 report reflects that the results 
of the December 1989 testing demonstrated that the moving 
party's "[h]earing is within normal limits bilaterally.  

At a December 1990 RO hearing the moving party testified that 
he now had constant tinnitus (page 2 of the transcript of 
that hearing).  As to the cause of his tinnitus, he testified 
that he had been stationed at White Sands and "the only 
thing I can come up with maybe is the blowing of the wind and 
the sand, I've been told that being hit in the head might 
cause that" (page 3).  His inservice head injury had 
occurred around July 1964 when he fell backwards and hit a 
brick flower planter for which he had been taken to a 
hospital and then sent back to his barracks (page 3).  He did 
not recall having any tinnitus anytime around that injury 
(page 4).  The winds at White Sands, where he had been 
stationed for 6 months, had been very strong (page 4).  The 
tinnitus had started while he was stationed at White Sands 
(page 5).  A physician had stated that the moving party's 
hearing was "alright" (page 6).  

Analysis

In 1991 the Board noted the contention of having sustained 
head trauma in July 1964 and the Board did not dispute that 
the moving party had had persistent tinnitus since service 
but stated that "[t]he question [] becomes whether tinnitus 
was caused in service by claimed acoustic trauma, a 
concussion, or head injury."  

The Board then stated that the SMRs were negative as to any 
report or diagnosis of a head injury, but that the moving 
party did report tinnitus in July 1965.  In the 1991 Board 
decision it was reported that "[h]owever, a service 
department physician found that there had not been any 
acoustic trauma."  A 1989 VA neurologist found the tinnitus 
to be unrelated to any head injury but suggested that it 
might be due to acoustic trauma.  The Board then noted the 
moving party's military occupational specialty was a medical 
specialist and was "unpersuaded" that he had been subjected 
to significant inservice noise exposure, noting that he 
denied exposure to inservice high intensity noise on an 
examination in 1989.  

As error, the moving party alleges that the inservice 
physician only found that there was no trauma to the ears and 
not that there was no acoustic trauma and that for the Board 
to find that there was no acoustic trauma was against the 
"uncontroverted" evidence that he spent 12 months around 
generators.  

While it was true that the inservice physician did not state 
that there had been no acoustic trauma, the fact remains that 
even if the moving party was around generators and exposed to 
high winds during service, there was no competent medical 
nexus in the form of a diagnosis or opinion by a competent 
medical specialist between any such activity and his 
development of tinnitus.  

In other words, even though the statement in the Board 
decision in 1991 that an inservice physician had "found that 
there had not been any acoustic trauma" may have been 
inaccurate, there was still no competent medical evidence in 
1991 that the tinnitus was the result of acoustic trauma.  
Rather, at an October 1989 VA examination it was stated that 
while the moving party had been in an artillery unit he was 
not around a lost of high intensity noise.  Apparently, this 
was because he was a medic and, thus, was not actually near 
field artillery or cannons.  Further, the notation on a VA 
audiometry study of having been around generators during 
service does not actually state that he was exposed to 
acoustic trauma created by generators.  Indeed, at the RO 
hearing the moving party did not mention either artillery or 
generators as a cause of acoustic trauma.  

In sum, the clinical evidence on file in 1991 clearly 
demonstrated that the moving party had tinnitus which was of 
service origin.  However, under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 the only rating assignable for tinnitus was a 
10 percent rating if it was persistent as a symptom of head 
injury, concussion or acoustic trauma.  The question for 
resolution by the Board in 1991 was the etiology of the 
tinnitus and the evidence then on file was insufficient to 
establish any etiology.  For example, there was no persuasive 
evidence of acoustic trauma inasmuch as his mere testimony of 
having been exposed to high winds was not competent evidence 
that such high winds were or constituted acoustic trauma.  
Also, his tinnitus did not begin until July 1965, about a 
year after the head injury which he testified occurred in 
July 1964.  Indeed, a VA neurologist in October 1989 opined 
that the moving party's tinnitus was related to a head 
injury, although it might be due to "noise pollution."  The 
Board could not rely upon its own independent medical opinion 
to fill in the gap as to the etiology of the tinnitus.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (decided 
March 8, 1991, prior to the July 1991 Board decision).  

It is also averred that there was CUE in the 1991 Board 
decision in relying upon an incomplete medical record because 
while the October 1989 VA neurologist had recommended a 
follow-up to determine the etiology of the tinnitus, an 
audiometric study had not offered any such diagnosis or 
opinion.  It is alleged that this is in violation of the 
Physician's Guide and VA Operations Manual, M-1.  

As to this, it must first be noted that the VA neurologist in 
1989 suggested audiometric testing to determine if the moving 
party had the type of hearing loss that can be caused by 
acoustic trauma.  However, the audiometric testing revealed 
that the moving party's hearing was within normal limits 
bilaterally.  Thus, if there was no hearing loss there could 
not have been a hearing loss due to acoustic trauma and, 
consequently, audiometric testing could not, and did not, 
yield indirect or corroborating evidence of past acoustic 
trauma.  

"Since the VA PHYSICIAN'S GUIDE [FOR DISABILITY EVALUATION 
EXAMINATIONS] is neither a statute nor a regulation, the 
failure to properly apply its guidelines cannot constitute 
CUE ... [it] is just that, a guide to VA doctors providing 
generalized direction for the proper conduct of disability 
examinations."  Allin v. Brown, 6 Vet. App. 207, 214 (1994).  

With respect to any alleged violation of M-1 as constituting 
CUE, there is no authority to the effect that any provisions 
of this manual are substantive in nature and, thus, binding 
on VA adjudicators.  But see Grovhoug v. Brown, 7 Vet. 
App. 209 (1994) (as to notice in denying health care 
benefits).  The Board does not otherwise find that the cited 
M-1 provisions have such an impact on administrative or 
adjudicative action or create a substantive right as to be 
substantive in nature.  Generally see Morton v. West, 12 Vet. 
App. 477 (1999) and Dyment v. West, 13 Vet. App. 141 (1999).  

Moreover, the essence of this contention is that there was a 
VA failure to comply with the duty to assist.  In Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) the Court held that as 
to a contention that there was CUE due to the VA's failure in 
the duty to assist, even if an incomplete record ultimately 
leads to an incorrect determination "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous ... In short, the VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record.  As unjust as this finding may appear, it 
is dictated by the law by which we are bound."  An 
adjudication, otherwise correct, based on erroneous medical 
evidence is "not an administrative error during the 
adjudicative process which would require the prior decision 
to be reversed or amended" based on CUE.  Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) (where there was an 
inadequate VA examination which failed to reveal that a 
gunshot wound was a through-and-through wound).  

38 C.F.R. § 4.31 provided, in 1991, that "[i]n every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown."  The subsequent 
interpretation of 38 C.F.R. § 4.31 (and § 3.357(a) which was 
identical to § 4.31) in Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) occurred after the 1991 Board decision 
as did the change to § 4.31 in 1993.  (38 C.F.R. § 3.357(a) 
(1993) was deleted and § 4.31 was amended effective October 
6, 1993, see 58 Federal Register 52017-08.) 

It is alleged that there was CUE in not assigning a 10 
percent rating for tinnitus under 38 C.F.R. § 4.31 because 
the moving party did meet the criteria of having persistent 
tinnitus.  However, DC 6260 required a particular etiology in 
order for the tinnitus to warrant the only evaluation 
assignable of 10 percent.  As to this, it is alleged that 
this requirement, of a particular etiology, violates the 5th 
Amendment of the Constitution of the United States inasmuch 
it is allegedly discriminatory because it treats veterans 
with disabling tinnitus of disease origin differently from 
those with disabling tinnitus of traumatic origin, without 
any rational basis for this disparate treatment.  It is 
further alleged, at least implicitly, that to deny a 10 
percent rating the VA must find that the tinnitus is due to 
disease, citing Bucklinger v. Brown, 5 Vet. App. 435 (1993).  
In Buckingler, supra, the Court found no plausible basis for 
a Board determination that the tinnitus of the veteran in 
that case was caused by disease rather than by trauma.  

However, in the 1991 Board decision there was no specific 
finding or conclusion that the moving party's tinnitus was 
due to disease.  Rather, it was only found not to be due to 
head trauma, concussion or acoustic trauma of service origin.  
The same constitutional challenge was asserted in Bucklinger, 
supra, as by the moving party (and was not addressed on the 
merits by the Court in Bucklinger).  However, the Board does 
not have the authority to rule that any statute or regulation 
is violative of the 5th Amendment.  

In 1991, tinnitus was also referred to in DC 6204, chronic 
labyrinthitis, and at DC 8046, cerebral arteriosclerosis, 
which in turn cited DC 9305, multi-infarct dementia with 
cerebral arteriosclerosis.  These DCs address the evaluation 
of tinnitus when it is part of some other underlying disease 
process and not when due to trauma, such as head trauma, 
concussion or acoustic trauma.  Trauma itself is not 
disabling, rather it is the chronic and disabling residuals 
of trauma which are disabling and ratable.  However, a 
disease, such as those noted above, can be disabling as a 
result of a myriad of symptoms and in the diseases above, 
tinnitus may be one such symptom.  Moreover, in this case, it 
is clear that service connection for tinnitus was not granted 
on the basis of being a symptom of labyrinthitis, cerebral 
arteriosclerosis, or multi-infarct dementia with cerebral 
arteriosclerosis.  Consequently, it would not have been 
proper to assign a 10 percent rating for tinnitus under DCs 
6204, 8046 or 9305.  Rather, the tinnitus was not shown to be 
due to some underlying disease process, as opposed to the 
potential etiologies listed at DC 6260.  

While the Board in 1991 did not conclude that the tinnitus 
was due to trauma of some type, it also did not make a 
determination that it was due to any particular etiology, nor 
was the Board required to do so.  Rather, the mere fact that 
the veteran had experienced tinnitus since service was 
sufficient for the grant of service connection and it was the 
burden of the moving party in 1991 to prove that the etiology 
was such as to warrant a compensable rating under DC 6260.  
To have rated the tinnitus under DCs intended to evaluate an 
underlying disease process which the moving party did not 
have would have been, essentially, to have rated the tinnitus 
analogously under 38 C.F.R. § 4.20 which would not have been 
proper since § 4.20 was specifically for rating "an unlisted 
condition" and "[c]onjectural analogies will be avoided."  
It also would have required the RO to grant service 
connection for a disability that the moving party not only 
did not claim and did not have, but also has never claimed or 
had.  

Accordingly, it is the judgment of the Board that the 1991 
Board decision denying a compensable rating for tinnitus did 
not contain CUE.  


ORDER

As there was no CUE in the July 9, 1991 Board decision 
denying a compensable rating for tinnitus, the motion for 
revision or reversal of that decision is denied.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



